EXHIBIT 23.4 17 August To the Directors of Genterra Inc. and Consolidated Mercantile Incorporated Dear Sirs, CorporateValuation Services Limited and James P. Catty, MA, CA,CPA, CFA, CBV, CFE, herebyconsent to the filing of theattachedFairnessOpinionand Genterra Inc. Formal Valuation dated January 26, 2009 relating to the Amalgamation of Genterra Inc. and Consolidated Mercantile Incorporated, with the Securities Exchange Commission. Yours very truly, CORPORATE VALUATION SERVICES LIMITED Per James P.
